*90The opinion of the Court was delivered by
May, J.
It is provided by the R. S. of 1841, c. 121, § 9, that “ when a person interested is not named in the petition, or is out of the State, and has not had notice and an opportunity to appear and answer to the suit, he may, on motion to the Court, at any time before final judgment, be allowed to appear and defend.” In this case, before final judgment, certain individuals, on motion to the Court, were allowed to appear and defend, and no exception was taken to the action of the Court in that particular, — consequently, such individuals became parties to the record and will be bound by any subsequent judgment.
It is contended, for the petitioner, that the presiding Judge had no authority to admit new parties, unless the rights of such parties would necessarily be affected and definitively determined by .the final judgment in the suit. The language of the statute is very broad, embracing all persons interested, and, in the judgment of the Court, any person who is interested in the premises to be parted comes within the terms of the statute, notwithstanding such person might not have b.een bound by the final judgment in the case, if he had not appeared.
This case, falling within the purview of the statute, the question, whether the persons moving to be admitted to appear and defend should be admitted, was one of discretion; and, as has already been decided, in the case of Field v. persons unknown, 34 Maine, 35, the exercise of this discretion is not subject to revision upon exceptions in this Court.
By the admission of new parties, the case now stands open for further proceedings. It is apparent, therefore, that under such circumstances no costs can be allowed to the petitioner in this stage of the case. The motion of the petitioner was properly denied. Exceptions overruled.